Title: From George Washington to James McHenry, 16 September 1798
From: Washington, George
To: McHenry, James


Private & confidential 
My dear Sir,Mount Vernon 16th Sepr 1798.  
Your confidential letter—dated Trenton the 10th Instant, with its enclosures, have been duly received.
The latter are returned. The contents of them have filled my mind with much disquietude & embarrassment; but it is impossible for me to make any move, in consequence, at this time, from the want of Official ground; without betraying your confidential communication.
I can perceive pretty clearly however, that the matter is, or very soon will be brought, to the alternative of submitting to the Presidents forgetfulness of what I considered a compact, or condition of acceptance of the Appointment with which he was pleased to honor me, or, to return him my Commission. And as that compact was ultimately, and at the time, declared to him through you, in your letter written from this place, and the strong part of it inserted after it was first drawn, at my request to avoid mis-conception, I conceive I have a right, and accordingly ask, to be furnished with a copy of it.
You will recollect too, that my acceptance being conditional, I requested you to take the Commission back, that it might be restored—or annulled—according to the Presidents determination to accept, or reject, the terms on which I had offered to serve; and that, but for your assuring me, that it would make no difference

whether I retained or returned it and conceiving that the latter might be considered as an evidence of distrust it would have been done. Subsequent events, evince that, it would have been a measure of utility for though the case in principle is the same—yet such a memento of the fact could not so easily have been forgotten or got over.
After the declaration in the Presidents letter to you, of Augt the 29th (which is also accompanied with other sentiments of an alarming nature) and his avowed readiness to take the responsibility of the measure upon himself, it is not probable that there will be any departure from the resolution he has adopted; but I should be glad, notwithstanding to know the result of the Representation made by the Secretaries, as soon as it comes to hand. And, if there is no impropriety in the request, to be gratified with a sight of the Memorial also. I am always, with much sincerity, Your Affectionate Servant

Go: Washington


P.S. If you see no impropriety in the measure, & do not object to it, it would be satisfactory to me to receive a copy of the Powers, or Instructions from the President under which you acted when here.

